Title: Abigail Adams to Mary Smith Cranch, 13 October 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          East Chester october 13 1797
        
        we arrived here on twesday Evening on the 11th, after a pleasent journey in which we met with but few obstructions the Weather on one Day prevented our travelling, and we tarried on sunday at Hartford, and on Monday morning were escorted out of Town by a Troop of light Horse, and the citizens in carriages and on Horse back as far as Weathersfield. we proceed then for New Haven about 40 miles from Hartford. Six Miles from the Town a Horsemen met us, to inform us a Troop cometh. it consisted of near a Hundred Light Horse in a Red uniform very well mounted, Gentlemen in carriages and on Horse back. they escorted us to our Lodgings, fired three rounds made their compliments and left us. we Met with no more parade, but as we past the Inn near col smith we Saw a Horseman in uniform. when we reachd here mrs smith informd us that he had been waiting two days there, and had orders to stay untill we arrived. Soon after we got in, he came with Letters from col Morten & from mr Malcomb to know when the President would go into Town

as the citizens & Military proposed meeting and escorting him in. Monday is the Day assignd.
        I found mrs smith and her little Girl well. she has not received any account from the col as yet which makes her not a little anxious. I want to hear from you, and to learn how cousin Betsy is. We have not any prospect of getting in to Philadelphia. there has been a Rumour that the same fever prevaild in N york. that Some Instances of it have occurred is true, taken from Some Irish families who arrived there about a Month since, and were crowded together in small apartments. the city is full. it is said more than two thousand of the inhabitants of Philadelphia are now in N york— Lodgings are very difficult to be procured there. I have made arrangements to remain here untill the siting of congress, and untill we can go to Philadelphia. mrs smith has House Room enough, and the weather is so cold that there is no danger of Ague—
        Mrs smith desires to be rememberd to all her Friends. so does your / affectionate Sister
        
          A Adams
        
      